Case 1:20-cv-00175-JAW Document 32 Filed 06/22/20 Page 1 of 2                       PageID #: 792




                             UNITED STATES DISTRICT COURT
                                      DISTRICT OF MAINE



JOSEPH A. DENBOW et al.,                           )
                                                   )
                Petitioner                         )
                                                   )
                v.                                 )       Case No. 1:20-cv-00175-JAW
                                                   )
MAINE DEPARTMENT                                   )
OF CORRECTIONS et al.,                             )
                                                   )
                Respondents                        )


             DECLARATION OF DR. RYAN THORNELL, Ph.D., IN SUPPORT OF
                             MOTION TO DISMISS

        I, Ryan Thornell, Ph.D., declare as follows:

        1.      I am over the age of 18 years and not myself a party to this action. I understand and

believe in the obligations of an oath.

        2.      I have personal knowledge of the facts stated in this declaration, and if called

upon to testify, I would testify to those facts.

        3.      I am Deputy Commissioner of Corrections for Respondent Maine Department of

Corrections (MDOC). I have been Deputy Commissioner since January 2018.

        4.      As discussed in a prior declaration I filed with the Court, I am in charge of MDOC’s

response to the COVID-19 pandemic and I am knowledgeable about the changes to MDOC

policies and changes in practices at all MDOC facilities resulting from COVID-19.

        5.      Although the threat of COVID-19 has meant many changes at MDOC facilities, the

prison mail system has proceeded normally. This includes mail to and from federal and state courts.

The only change in prison mail during the COVID-19 pandemic has been for inmates on quarantine



                                                       1
Case 1:20-cv-00175-JAW Document 32 Filed 06/22/20 Page 2 of 2                       PageID #: 793




status. Those inmates’ outgoing and incoming mail is held until after the quarantine period due to

the potential for contamination by or and exposure to COVID-19.

       6.       This would only have affected mail for a two-week period for those inmates on

quarantine status. I estimate that over the past 15 weeks, approximately 100 inmates have been on

quarantine status.

       7.       The current population of inmates in adult MDOC facilities is 1,818.

       8.       Because MDOC’s measures to prevent COVID-19 necessarily limited physical

access to shared communal spaces, including law libraries, MDOC had the facilities implement

plans to provide continued access to law library materials.

       9.       For example, in mid-April 2020, when MDOC directed the facilities to modify

operations to allow for enhanced social distancing practices, Maine State Prison Warden Matthew

Magnusson issued a memorandum related to the law library, informing inmates that the Law

Librarian would accept written requests through internal mail and conduct rounds across the

facility, because congregating in the enclosed space of the law library would not be advisable due

to COVID-19 and the hundreds of inmates potentially using the law library.

       10.      Similar measures are in place at Maine Correctional Center, Bolduc Correctional

Facility, and Mountain View Correctional Facility.

       I declare under penalty of perjury that the foregoing is true and correct.


June 22, 2020                                        /s/ Ryan Thornell
                                                     Ryan Thornell, Ph. D.
                                                     Deputy Commissioner of Corrections
                                                     Maine Department of Corrections




                                                 2
